Citation Nr: 1420965	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a back disability, to include as secondary to service-connected chondromalacia of the bilateral knees. 

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected chondromalacia of the bilateral knees.  

3.  Entitlement to an increased rating for chondromalacia of the right knee with degenerative joint disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia of the left knee with degenerative joint disease, currently evaluated as 10 percent disabling


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and June 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

As a preliminary matter, the Board will address whether the issue of entitlement to an increased rating for a keloid scar of the left knee is currently on appeal.  This issue was among those considered in the rating decisions on appeal.  However, the Veteran did not submit a notice of disagreement on this claim; the March 2010 notice of disagreement refers only to the Veteran's bilateral knee disability with no mention of the evaluation of the left knee scar.  This was not and cannot be interpreted as including the scar because the Veteran is not service connected for a bilateral scar disability of the knees.  The scar issue was not included in the June 2011 statement of the case for the bilateral knee disability.  The Veteran did not address the scars in his July 2011 VA Form 9, so this may not serve as a notice of disagreement with the June 2011 rating decision that again considered the evaluation for the scar.  It was also not included in a November 2011 statement of the case for the back and ankle issues.  

A November 2011 supplemental statement of the case did include the issue of the evaluation of the scar, but the Veteran failed to submit a substantive appeal for this issue.  He did not check the box stating he wanted to appeal all issues on his October 2012 VA Form 9, and he did not discuss the scar in the discussion he included at that time.  The issue was listed in the June 2013 Certification of Appeal.  However, the Veterans Law Judge informed the Veteran at the August 2013 hearing that he did not believe this issue was on appeal, and he did not accept testimony on the matter.  

The current matter of an increased rating for a scar of the left knee is distinguished from the matter considered in Percy v. Shinseki, 23 Vet. App. 37 (2009) in two regards.  In this case, the Veteran never submitted a notice of disagreement for the issue of the evaluation of the left knee scar.  In Percy, the issue was whether or not the Veteran had submitted a timely substantive appeal.  This is crucial, as the United States Court of Appeals for Veterans Claims (Court) held that while a notice of disagreement is jurisdictional, a substantive appeal is not.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  

Furthermore, in Percy VA continued to develop the Veteran's appeal and took testimony at a hearing.  In this case, the undersigned Veterans Law Judge clearly indicated that he did not believe the evaluation of the scar was on appeal, and did not take testimony on the matter.  See Transcript, pages 17-18.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  As the Veteran never submitted a notice of disagreement regarding the evaluation of the scar, this matter is not on appeal.  38 U.S.C.A. § 7105(b)(1), (c) (West 2002).  

Also, as another preliminary matter, the Board must address a letter from the Veteran received at the RO in June 2010 in which he states he would like to file a motion of reconsideration with a Board decision regarding new and material evidence for his back claim.  The provisions of 38 C.F.R. § 20.1001(a) (2013) specify that a Veteran must submit a motion for reconsideration in writing and must include the name of the Veteran, the applicable VA file number; and the date of the Board decision to be reconsidered."  Moreover, the motion for reconsideration must also set forth clearly and specifically the alleged obvious error, or errors, of fact or law in the applicable decision, or decisions, of the Board or other appropriate basis for requesting Reconsideration.  38 C.F.R. § 20.1001(a) (2013).  Additionally, the motion should be filed at the following address: Director, Management and Administration (01E), Board of Veteran's Appeals, 810 Vermont Avenue, NW., Washington, DC 20420. 38 C.F.R. § 20.1001(b) (2013). 

The Board is obligated to read a Veteran's submission sympathetically.  However, a claim must be reasonably raised.  Robinson v. Shinseki, 557 F.3d 1355 (2009) (VA's duty to read filings sympathetically applies to both pro se claimants and those who are represented); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

Even upon a sympathetic reading, the Board finds that the Veteran's June 2010 correspondence does not reasonably raise a motion for reconsideration of a Board decision.  The June 2010 letter included the Veteran's name and claim file number as required by 38 C.F.R. § 20.1001(a).  However, a review of the received date stamp shows that the Veteran submitted the document to the RO and not to the Board.  Strict compliance as to where within VA a motion for reconsideration must be filed is not required.  Boone v. Shinseki, 22 Vet. App. 412 (2009); Posey v. Shinseki, 23 Vet. App. 406 (2010).  Therefore, that fact alone is not dispositive.  Nevertheless, the Veteran also did not refer to a specific Board decision in the June 2010 letter as required by 38 C.F.R. § 20.1001(a).  This is significant, in that while the letter was received just one month after a May 2010 Board decision denying a request to reopen a claim for service connection for a back disability, a March 2004 Board decision also addressed this matter.  Moreover, he did not clearly and specifically set forth the alleged obvious error, or errors, of fact or law in the applicable decision, or decisions, of the Board or other appropriate basis for requesting reconsideration in accordance with 38 C.F.R. § 20.1001(a).  He merely reiterated his claim to have submitted new and material evidence.  Consequently, he failed to comply with the majority of requirements listed in 38 C.F.R. § 20.1001 to successfully file a motion for reconsideration of a Board decision.  The Board finds that it may not be reasonably construed as a motion for reconsideration, despite that he used the word reconsider in the document, and the matter does not need to be further addressed.  

Finally, the Board recognizes that a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) may be a component of a claim for an increased rating if raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU was specifically addressed, adjudicated, and denied in the June 2011 rating decision on appeal.  The Veteran did not submit a notice of disagreement with the denial of TDIU, and it need not be further addressed in this decision.  

The issues of entitlement to service connection for a bilateral ankle disability, entitlement to an increased rating for a right knee disability, and entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2010 Board decision denied a request to reopen a claim for service connection for a back disability; the decision was based on a finding that the evidence added to the record since a March 2004 Board decision was cumulative of what had previously been received, was not material in that it did not show the back disability was either related to service or to the Veteran's service connected knee disabilities, and therefore it did not raise a reasonable possibility of substantiating the claim.  


2.  Additional evidence submitted since the May 2010 Board decision continues to be cumulative, fails to show that the back disability is due to either service or the Veteran's service connected knee disabilities, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's May 2010 decision denying service connection for a back disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has not been received since May 2010 to reopen the claim of entitlement to service connection for a back disability, to include as secondary to service-connected chondromalacia of the bilateral knees.  38 U.S.C.A. §§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In a March 2011 letter, the Veteran was provided with the notice required by Pelegrini and Kent, as well as Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was provided prior to the initial consideration of his claim.  The duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have previously been obtained.  VA treatment records have been obtained, and the Veteran has not identified any private medical treatment.  He has not been afforded a VA examination of his back, but there is no duty to provide such examinations in the context of a claim to reopen unless there is new and material evidence.  38 C.F.R. § 3.156(c)(4)(C)(iii).  

The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  At the August 2013 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate exchange between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  As there is no indication of any outstanding evidence, the Board will proceed with adjudication of this appeal. 

New and Material Evidence

The Veteran contends that he is entitled to service connection for a back disability.  He has described the injury as occurring as a result of lifting boxes in service.  The service treatment records also reflect back pain following a motor vehicle accident.  He also contends that his service connected knee disabilities have either caused or aggravated his back disability.  

The Veteran's claim has previously been denied by both the RO and the Board on several occasions.  The most recent denial was a May 2010 Board decision finding that new and material evidence had not been received to reopen the Veteran's claim.  

When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310(b). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath.  However, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The evidence previously before the Board included the Veteran's service treatment records, which reflect treatment for back problems on several occasions during service.  There were diagnoses of mid back strain and spasms in February 1976 and acute back strain in September 1976 following a motor vehicle accident.  At the time of his separation in November 1976, however, no abnormalities or disabilities of the back were noted. 

The evidence of record also included post-service medical evidence of treatment for chronic low back pain with diagnoses of back strain with sciatica in June 1995 and mechanical low back pain with degenerative disc disease at the time of a July 2001 VA orthopedic examination.  

The Veteran appeared at a hearing before another Veterans Law Judge in January 2001 and offered testimony regarding his back disability, to include his injuries in service and his belief that his back disability was also related to his service connected knee disabilities.  

The Veteran was also diagnosed with chronic low back pain with a history of degenerative disc disease of the lumbosacral spine during a July 2002 VA examination.  The VA examiner stated that while an etiological relationship between the Veteran's bilateral chondromalacia and his low back disability was a possibility, such a finding was speculative in nature and would not rise to the standard of reasonable medical certainty or even as likely as not.  In a subsequent record dated January 2003, the same VA examiner made the same findings regarding the question of whether there was an etiological relationship between the Veteran's in-service back strain and his current low back disability.  The examiner also provided an opinion that it was unlikely the current degenerative disc disease was related to any back pain described in the service treatment records.  

The evidence also includes VA treatment records, which reveal that the Veteran has received treatment for a myriad of other problems, at which time his back problems were occasionally discussed.  

The May 2010 Board decision determined that evidence submitted since a previous March 2004 Board decision was cumulative of what had been submitted at that time.  It further determined that it was not material, in that none of the new evidence related the Veteran's back disability to either active service or his service connected knee disabilities.  Therefore, as the Veteran had not submitted new and material evidence, his claim was not reopened and his appeal was denied. 

The evidence received since the May 2010 Board decision consists of additional statements from the Veteran, VA treatment records, and the August 2013 hearing testimony.  After a thorough review of this evidence, the Board must find that it is not new and material.  

The Veteran's own statements concerning his back disorder express the belief that his back disability was due to service or due to his service connected knee disabilities.  He also argues that he has submitted new and material evidence.  These statements are cumulative of those that were before the Board at the time of the May 2010 Board decision as well as the previous decisions and are, therefore, not new.  

The VA treatment records consist of photocopies of treatment records that were considered by previous Board or RO decisions.  It also includes VA treatment records that reflect ongoing treatment for many disabilities since May 2010, including, on occasion, his back.  Finally, the Veteran has been afforded several VA examinations for disabilities other than his back disability.  

The photocopies of VA treatment records that were already in the claims folder are obviously not new.  The VA treatment records that show ongoing complaints or treatment for the back disability are new in that they were not previously in the record.  However, they are cumulative of evidence already considered, as the fact that the Veteran has a current back disability is well established.  Moreover, as none of these records relate the current back disability to either service or the service connected knee disabilities, they are not material.  Similarly, the VA examinations provided for the Veteran's other service connected disabilities are new in that they were not previously in the record, but as they do not address the etiology of the Veteran's back disability, they are not material.  

The Board also finds that the Veteran's August 2013 testimony is not new or material.  The Veteran testified that he injured his back when he backed a truck into a building.  This differs somewhat from the description of the injury provided at the January 2001 hearing.  However, it is consistent with the service treatment records that were previously considered.  His testimony regarding the post service treatment, continuity of symptomatology, and his belief that his current disability is related to his back or knees is not substantially different than that provided in January 2001 or in his numerous written statements.  The Veteran is not competent to provide an opinion on a complex matter such as whether or not his current back disability is related either to his injury in service or a service connected disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the testimony does not include information that has not previously been considered or a competent opinion relating the back to service or the service connected knees, it is neither new nor material.  

The Board has also considered whether any additional evidence received is sufficient to merit an examination.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran was previously provided VA examinations of his back that considered the Veteran's contentions and medical history.  The examiners were unable to relate the Veteran's back disability to either service or his service connected knees.  None of the evidence received since May 2010 is competent evidence indicating that his back disability is related to either service or the service connected knees.  The Veteran asserts that his back disability is related to service or his knees, but this mere belief this is not sufficient to meet even the low threshold for finding a link between a current disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As the evidence received since May 2010 is not sufficient to require an examination under the McLendon standard, it is not new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for a back disorder and that the claim to reopen must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for a back disability, to include as secondary to service-connected chondromalacia of the bilateral knees, is denied. 


REMAND

The Veteran testified at the August 2013 hearing that his bilateral knee disabilities have increased in severity since his most recent VA examination.  He is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, he should be scheduled for a VA examination of his knees.  

The Veteran was provided a VA examination of his ankles in August 2010.  The examiner opined that it was not likely that the claimed ankle disabilities were secondary to the knee injury he sustained in 1979, as the ankle complaints began in 2000.  

However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  As the August 2010 examiner did not address whether or not the Veteran's bilateral ankle disability was aggravated due to the service connected knee disabilities, the Veteran should be scheduled for an additional examination to address this possibility.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records regarding treatment of the Veteran's service connected knee disabilities and his claimed ankle disabilities since March 2013 and associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination of his service connected bilateral knee disabilities.  The claims folder should be provided to the examiner for use in the study of this case, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  The examination report should include the information required to evaluate the Veteran's knee disabilities under the appropriate rating criteria, to include but not limited to range of motion, stability, and any additional limitations on repetitive use due to pain, weakness, incoordination or excess fatigability.  If flare-ups are reported, the examiner should estimate any additional loss of function during such flare-ups, expressed in degrees of lost motion.

3.  Schedule the Veteran for a VA examination of his claimed bilateral ankle disabilities.  The claims folder should be provided to the examiner for use in the study of this case, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the record review, interview with the Veteran and physical examination, the examiner should attempt to express the following opinions:

a) Is it as likely as not that the Veteran's bilateral ankle disability is the result of an injury or event during active service?  

b) if the answer to (a) is negative, is it as likely as not that the Veteran's bilateral ankle disability was incurred due to his service connected bilateral knee disabilities?

c) If the answers to both (a) and (b) are negative, is it as likely as not that the Veteran's bilateral ankle disability was aggravated (increased in severity beyond natural progress) by his service connected knee disabilities?  If the answer is affirmative, indicate whether or not a baseline in severity prior to aggravation can be identified.  If so, please describe this baseline.  

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


